Citation Nr: 1508299	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease with stable angina.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in pertinent part, granted service connection for ischemic heart disease with stable angina and assigned an initial 10 percent disability rating, effective November 12, 2010.


FINDING OF FACT

On February 6, 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease with stable angina.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an initial rating in excess of 10 percent for ischemic heart disease with stable angina have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in correspondence received by the RO on November 26, 2014, the Veteran indicated that he wished "to cancel any and all claims currently with VA."  In correspondence received by the Board on February 6, 2015, the Veteran's representative specified that the Veteran wished to withdraw his appeal for the issue of entitlement to an increased rating for ischemic heart disease.  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease with stable angina.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease with stable angina is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


